UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7167



HECTOR DAVID PORTILLO,

                                           Petitioner - Appellant,

          versus


J. E. GUNJA, Warden, FCI Cumberland,

                                              Respondent - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (CA-
01-1676-PJM)


Submitted:   November 8, 2001          Decided:     November 20, 2001


Before WILKINS, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Hector David Portillo, Appellant Pro Se. Stephen Matthew Schenning,
United States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Hector David Portillo appeals the district court’s order de-

nying relief on his 28 U.S.C. § 2241 (1994) petition.       We have

reviewed the record and the district court’s opinion and find no

reversible error.    Accordingly, we affirm on the reasoning of the

district court.   See Portillo v. Gunja, No. CA-01-1676-PJM (D. Md.

June 22, 2001).     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                            AFFIRMED




                                   2